      Case 3:18-cv-01744-B Document 22 Filed 10/08/18               Page 1 of 1 PageID 65



                          UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

 BOBBY GRISSOM,

 Plaintiff,
                                                     Case No. 3:18-cv-01744-B
 v.
                                                     Honorable Jane J. Boyle
 PROCOLLECT, INC.,

 Defendant.

              AGREED STIPULATION OF DISMISSAL WITH PREJUDICE

        IT IS HEREBY STIPULATED AND AGREED by and between the Plaintiff, BOBBY

GRISSOM and the Defendant, PROCOLLECT, INC., through their respective counsel and

pursuant to Federal of Civil Procedure 41, that the above-captioned case be dismissed with

prejudice. Each party shall bear its own costs and attorney fees


Dated: October 8, 2018                                        Respectfully Submitted,

BOBBY GRISSOM                                         PROCOLLECT, INC

/s/ Mohammed Badwan                                   /s/ John W. Bowdich (with consent)
Mohammed Badwan                                       John W. Bowdich
SULAIMAN LAW GROUP, LTD.                              BOWDICH & ASSOCIATES. PLLC
2500 S. Highland Avenue, Suite 200                    10440 North Central Expy., Suite 1540
Lombard, IL 60148                                     Dallas, TX 75231
Phone: (630) 575-8181                                 Phone: (214) 307-9500
Fax: (630) 575-8188                                   jbowdich@bowdichlaw.com
mbadwan@sulaimanlaw.com
